62 N.Y.2d 995 (1984)
Valentino Gandolfi et al., Respondents,
v.
City of Yonkers, Defendant, and County of Westchester, Appellant. (Action No. 1.)
Platzner Organization et al., Respondents,
v.
David A. Shulman, as Commissioner of Finance of the County of Westchester, et al., Appellants. (Action No. 2.)
Court of Appeals of the State of New York.
Argued June 7, 1984.
Decided June 29, 1984.
Henry J. Logan, County Attorney (Kenneth E. Powell and Lester D. Steinman of counsel), for County of Westchester, appellant.
Arthur J. Doran, Jr., Corporation Counsel (Joseph E. St. Onge of counsel), for City of Yonkers, appellant.
Barbara Gunther, Corporation Counsel, for City of Mount Vernon, appellant.
Maxwell E. Charat, Corporation Counsel (Stephen J. Mignano of counsel), for City of New Rochelle, appellant.
Frederick J. Adler for Valentino Gandolfi and others, respondents.
Jonathan Lovett for Platzner Organization and others, respondents.
Robert Abrams, Attorney-General (August L. Fietkau, Peter H. Schiff and Richard G. Liskov of counsel), in his statutory capacity pursuant to section 71 of the Executive Law.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, without costs, for reasons stated in the opinion by Justice Vito J. Titone at the Appellate Division (101 AD2d 188). Question certified insofar as it relates to action No. 1 answered in the affirmative, and question certified insofar as it relates to action No. 2 not answered as unnecessary.